                                         Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     FREDERICK RYDELL CARNEY,                       Case No. 18-cv-03644-WHO (PR)

                                   8
                                                        Plaintiff,
                                                                                        ORDER GRANTING
                                   9
                                                 v.                                     DEFENDANTS’ MOTION FOR
                                                                                        SUMMARY JUDGMENT
                                  10     L. CUEVAS, et al.,
                                                                                        Dkt. No. 17
                                  11
                                                        Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Plaintiff Frederick Rydell Carney alleges in this 42 U.S.C. § 1983 suit that his
                                  15   jailors at Salinas Valley State Prison violated his equal protection and First Amendment
                                  16   rights from January 2015 to October 2016 by refusing to release him to go to work.
                                  17   Defendants move for summary judgment and have presented supporting evidence. Carney
                                  18   has not filed an opposition, though the opposition filing deadline was extended by the
                                  19   Court on its own motion. (Dkt. No. 19.)
                                  20          Carney has not shown a genuine dispute of material fact that his equal protection or
                                  21   First Amendment rights were violated. His allegation that defendants allowed Hispanic
                                  22   but not African-American inmates to be released for work is speculative and not supported
                                  23   by any evidence. His allegation that defendants acted in retaliation for exercising his First
                                  24   Amendment rights to file grievances is contradicted by the fact that his grievances were
                                  25   filed after the alleged retaliation started. His conclusory allegations that defendants’
                                  26   actions chilled his First Amendment rights are insufficient to show a genuine dispute of
                                  27   material fact.
                                  28
                                           Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 2 of 11




                                   1          Defendants have presented undisputed evidence that Carney was able to work
                                   2   during the months in question, and that he was retained in his cell at times for security
                                   3   reasons. Because the undisputed material facts show nothing indicating that Carney’s
                                   4   rights were violated, defendants’ motion for summary judgment is GRANTED.
                                   5                                        BACKGROUND
                                   6          The following factual allegations are undisputed unless specifically noted
                                   7   otherwise. Carney, who is African-American, alleges that between January 2015 and
                                   8   October 2016 at Salinas Valley State Prison, three Hispanic prison guards (defendants
                                   9   Cuevas, Marquez, and Hernandez) prevented him from leaving his cell to attend to his job
                                  10   as a porter. (First Am. Compl., Dkt. No. 8 at 1-3.)1 He alleges during this time period
                                  11   defendants allowed Hispanic prisoners to leave their cells, thereby violating his equal
                                  12   protection rights. (Id.) He further alleges that defendants’ actions were taken in retaliation
Northern District of California
 United States District Court




                                  13   for filing grievances against defendants. (Id.)
                                  14          Carney’s allegations are unsupported; he has not provided any proof of
                                  15   discriminatory intent, only speculation. The grievances that allegedly caused the
                                  16   retaliation were challenges to his confinement; not surprisingly, they were filed after the
                                  17   allegedly impermissible confinement began in January 2015. He filed grievances against
                                  18   Cuevas on August 25, 2015; November 3, 2015; May 18, 2016; and June 19, 2016. (First.
                                  19   Am. Compl., Dkt. No. 8 at 8, 9, 11.) He filed a grievance against Marquez on May 4,
                                  20   2016. (Id. at 10.) He filed a grievance (along with three other prisoners) against Cuevas,
                                  21   Marquez, and Hernandez on August 16, 2016. (Id. at 22.) He filed another grievance
                                  22   against defendants on October 10, 2016. (Id. at 26.)
                                  23          Defendants dispute Carney’s allegations and make four salient arguments. First,
                                  24   “[t]he evidence demonstrates that throughout the period in question, [p]laintiff typically
                                  25   worked over 130 hours per month, and was frequently written up for distributing
                                  26   contraband to other inmates during work hours.” (Mot. for Summ. J. (MSJ), Dkt. No. 17
                                  27

                                  28
                                       1
                                        All citations to filings are to the page numbers generated by Court’s electronic filing
                                       system.
                                                                                     2
                                            Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 3 of 11




                                   1   at 6.) Second, for several months during the time period, plaintiff worked a “reduced
                                   2   number of hours” because the prison was in lockdown at times and Carney was kept in his
                                   3   cell for security reasons. (Id.) Third, Carney failed to exhaust his administrative remedies
                                   4   against defendant Hernandez. (Id.) Fourth, Carney has offered speculation, rather than
                                   5   evidence, that any invidious discrimination occurred. In sum, defendants contend Carney
                                   6   has not shown a genuine dispute of material fact as to his claims.
                                   7   i.      Work Hours
                                   8           Carney’s work hours for the relevant time period were:
                                   9           January 2015:       133 hours
                                  10           February 2015:      133 hours
                                  11           March 2015:         147 hours
                                  12           April 2015:         147 hours
Northern District of California
 United States District Court




                                  13           May 2015:           139.75 hours
                                  14           June 2015:          148.25 hours
                                  15           July 2015:          140.25 hours
                                  16           August 2015:        77 hours
                                  17           September 2015:     84 hours
                                  18           October 2015:       125.75 hours
                                  19           November 2015:      35 hours
                                  20           December 2015:      161 hours
                                  21           January 2016:       154 hours
                                  22           February 2016:      140 hours
                                  23           March 2016:         119 hours
                                  24           April 2016:         96.50 hours
                                  25           May 2016:           147 hours
                                  26           June 2016:          154 hours
                                  27           July 2016:          151 hours
                                  28           August 2016:        140 hours
                                                                                    3
                                             Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 4 of 11




                                   1            September 2016:     147 hours
                                   2   (MSJ, Cuevas Decl., Dkt. No. 17-4 at 2-3.) He worked reduced hours in August 2015,
                                   3   September 2015, and April 2016 because the prison was in lockdown during those months.
                                   4   (MSJ, Dkt. No. 17 at 13.) During a lockdown, only critical care workers are allowed to
                                   5   work. (Id.) The porters, including Carney, are not critical care workers. (Id.)
                                   6            The hours for November 2015 were “reduced because the officers working in the
                                   7   building failed to enter the inmate workers’ hours into the computer system.” (Id.) There
                                   8   is no evidence, defendants contend, that these inmates “were being retaliated against or
                                   9   were subjected to discrimination during that month or any other time period.” (Id.)
                                  10   ii.      Contraband Incidents
                                  11            In 2015 and 2016, Carney was found guilty of passing contraband and failing to
                                  12   attend to his porter’s duties:
Northern District of California
 United States District Court




                                  13            April 7, 2015: Carney was seen passing unknown contraband under a cell door
                                  14   while he was supposed to be performing his work duties. He was found guilty of failing to
                                  15   meet program expectations and lost 30 days of privileges (MSJ, Dkt. No. 17 at 9);
                                  16            May 5, 2015: Carney, on duty as a porter, was seen leaving his assigned area and
                                  17   going into the recreational yard. The prison guard, Puente, had Carney returned to his
                                  18   properly assigned area, whereupon Carney said, “Why can’t I get yard?” Puente told him
                                  19   he had to follow direct orders and to attend to his porter’s duties. Carney shouted, “I don’t
                                  20   have to fucking listen to you. Fuck my job!” He was found guilty of “a recurring failure
                                  21   to meet program expectations” and lost 30 days of privileges (id. at 9);
                                  22            June 16, 2015: Defendant Cuevas released Carney from his cell for work. As he
                                  23   walked out of the cell, Carney said, “Cuevas, what is your fucking problem? Why didn’t
                                  24   you let me out earlier?” After Cuevas explained that he had been busy attending to other
                                  25   duties, Carney said, “Fuck you, you did that shit on purpose, you’re an idiot.” He was
                                  26   found guilty of “willfully resisting, delaying, [and] obstructing a peace officer,” and lost 60
                                  27   days of privileges (id. at 9-10);
                                  28
                                                                                     4
                                         Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 5 of 11




                                   1          November 14, 2015: A prison guard, Barroso, told Carney “to get off the upper tier
                                   2   and stop passing unknown items to cell doors” because it was “taking [time] away from
                                   3   [o]fficers conducting regular duties.” Carney ignored the order and kept passing items.
                                   4   Barroso told Carney “that as a building porter . . . there are responsibilities that must be
                                   5   complete and that having [Carney] run around not following orders is causing a delay in
                                   6   normal program activities.” In his report on the incident, Barroso stated that if Carney
                                   7   continued to misbehave, he could be removed from his porter job assignment, (id. at 10);
                                   8          May 13, 2016: When defendant Cuevas released Carney’s cellmate from the cell,
                                   9   Carney exited too. He ignored Cuevas’s order to return to the cell and walked around the
                                  10   tier. Cuevas watched Carney “take 6 used state razors from the recycled razors bin.” He
                                  11   told Carney to put them back and repeated his order to return to the cell.
                                  12          Carney was “unreceptive” to the orders and “instead ran to lower C section to grab
Northern District of California
 United States District Court




                                  13   a CD and then ran to upper C section.” Cuevas again ordered Carney to return to his cell
                                  14   and warned him that noncompliance would result in a rules violation report for disobeying
                                  15   orders. Carney replied, “Verbal warning my asshole,” and then ran up to another section
                                  16   of the building.
                                  17          Cuevas noted that Carney takes advantage of his porter job to distribute contraband;
                                  18   rules violation reports and verbal warnings did not deter his behavior; and, Carney was
                                  19   disrespectful and confrontational when counseled or written up. Cuevas asked that Carey
                                  20   be assigned to a different job.
                                  21          Carney was found guilty of disobeying orders and lost 30 days of privileges, (id. at
                                  22   11);
                                  23          June 16, 2016: Cuevas saw Carney leave his cell to walk to another and “pass
                                  24   unidentified contraband” underneath the cell door. He gave Carney a “verbal order to stop
                                  25   passing contraband and . . . to work if he [Carney] wanted to stay out.” Carney,
                                  26   unresponsive to Cuevas’s instructions, went to another cell door to pass a CD, and then to
                                  27   another cell to pass a book, before returning to his cell. When Cuevas told Carney that he
                                  28   should do his work and not pass contraband, Carney replied, “So what? Write me up!”
                                                                                      5
                                          Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 6 of 11




                                   1   Carney was found guilty of failing to meet work expectations and lost 30 days of
                                   2   privileges (id. at 11);
                                   3          July 16, 2016: Ortega, a prison guard, saw Carney stopping at various cell doors.
                                   4   He ordered Carney to stop “passing unknown items underneath the cell doors.” Carney
                                   5   responded, “I’m a grown ass man, I do whatever the fuck I want.” When Carney again
                                   6   passed items under cell doors, Ortega told Carney that he would get a rules violation report
                                   7   for disobeying an order. Carney walked toward the control booth and said, “Fuck you I
                                   8   don’t give a fuck do whatever you want. I’m a grown ass man and I don’t give a fuck
                                   9   about a 115,” (id.);
                                  10          September 9, 2016: Cuevas released Carney from his cell for work. Carney
                                  11   ignored Cuevas’s order to close his cell door, stating that “he was a porter and . . . could
                                  12   leave his door open if he wanted to.” Cuevas “informed Carney that his privileges as a
Northern District of California
 United States District Court




                                  13   porter was [sic] to work, not to leave his door open.” Cuevas told Carney that “his
                                  14   behavior and performance was a failure to meet program/work expectations.” Carney
                                  15   replied, “write me up.” Cuevas noted that Carney “attempts to leave his door open almost
                                  16   on a daily basis and has received multiple verbal warnings,” (id. at 11-12.).
                                  17   iii.   Exhaustion
                                  18          Defendants admit Carney administratively exhausted his claims against Cuevas and
                                  19   Marquez, but failed to exhaust his claims against Hernandez. He filed a grievance (along
                                  20   with three other prisoners) against Cuevas, Marquez, and Hernandez on August 16, 2016
                                  21   (Log # SVSP-L-16-4984). (First. Am. Compl., Dkt. No. 8 at 22.) This grievance was
                                  22   cancelled at the second level of review because group appeals are not allowed. (Id. at 8 at
                                  23   160.) The grievance was resubmitted with a rebuttal, and was again rejected as an
                                  24   improper group appeal. (Id. at 161.) It was resubmitted, and was again rejected for failing
                                  25   to follow instructions. (Id.) A cancelled grievance does not proceed to the final level of
                                  26   review, and therefore it cannot constitute proper exhaustion. The exhaustion requirement
                                  27   mandates “proper exhaustion” of all available administrative remedies. Woodford v. Ngo,
                                  28   548 U.S. 81, 93 (2006).
                                                                                      6
                                         Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 7 of 11




                                   1          He filed another grievance against defendants (including Hernandez) on October
                                   2   10, 2016 (Log # SVSP-L-16-05897). (Id. at 26.) It was screened out at the first level for
                                   3   failure to provide information. (Id. at 173.) Carney does not assert he pursued his
                                   4   remedies after this grievance was screened out, nor is there any documentation in his
                                   5   exhibits indicating that any further effort was made to exhaust.
                                   6   II.    Standard of Review
                                   7          Summary judgment is proper where the pleadings, discovery and affidavits
                                   8   demonstrate that there is “no genuine dispute as to any material fact and [that] the movant
                                   9   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those
                                  10   which may affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                                  11   248 (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a
                                  12   reasonable jury to return a verdict for the nonmoving party. Id.
Northern District of California
 United States District Court




                                  13          The party moving for summary judgment bears the initial burden of identifying
                                  14   those portions of the pleadings, discovery and affidavits which demonstrate the absence of
                                  15   a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                                  16   Where the moving party will have the burden of proof on an issue at trial, it must
                                  17   affirmatively demonstrate that no reasonable trier of fact could find other than for the
                                  18   moving party. On an issue for which the opposing party by contrast will have the burden
                                  19   of proof at trial, as is the case here, the moving party need only point out “that there is an
                                  20   absence of evidence to support the nonmoving party’s case.” Id. at 325.
                                  21          Once the moving party meets its initial burden, the nonmoving party must go
                                  22   beyond the pleadings and, by its own affidavits or discovery, set forth specific facts
                                  23   showing that there is a genuine issue for trial. Fed. R. Civ. P. 56(c). The Court is
                                  24   concerned only with disputes over material facts and “[f]actual disputes that are irrelevant
                                  25   or unnecessary will not be counted.” Anderson, 477 U.S. at 248. It is not the task of the
                                  26   court to scour the record in search of a genuine issue of triable fact. Keenan v. Allan, 91
                                  27   F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party has the burden of identifying, with
                                  28   reasonable particularity, the evidence that precludes summary judgment. Id. If the
                                                                                      7
                                         Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 8 of 11




                                   1   nonmoving party fails to make this showing, “the moving party is entitled to a judgment as
                                   2   a matter of law.” Celotex, 477 U.S. at 323 (internal quotations omitted).
                                   3   III.   Claims
                                   4          Defendants move for summary judgment on grounds that Carney has not shown a
                                   5   genuine dispute as to any material fact. They assert that the undisputed evidence shows
                                   6   that during the relevant time period Carney worked plenty of hours, was often disciplined
                                   7   for passing contraband during his work hours, failed to exhaust his administrative remedies
                                   8   as to Hernandez, has shown no evidence of retaliation, and offers only speculation rather
                                   9   than evidence that defendants failed to release him for work but did release Hispanic
                                  10   inmates for their work assignments. In sum, defendants contend Carney has not shown a
                                  11   genuine dispute as to any material fact.
                                  12          Carney did not file an opposition to the motion for summary judgment, even though
Northern District of California
 United States District Court




                                  13   the Court on its own motion extended the filing deadline. (Dkt. No. 19.) That does not
                                  14   end the matter because a district court may not grant a motion for summary judgment
                                  15   solely because the opposing party has failed to file an opposition. See Cristobal v. Siegel,
                                  16   26 F.3d 1488, 1494-95 & n.4 (9th Cir. 1994) (unopposed motion may be granted only after
                                  17   court determines that there are no material issues of fact). This is so even if the failure to
                                  18   oppose violates a local rule. See Martinez v. Stanford, 323 F.3d 1178, 1182-83 (9th Cir.
                                  19   2003). The Court may, however, grant an unopposed motion for summary judgment if the
                                  20   movant’s papers are themselves sufficient to support the motion and do not on their face
                                  21   reveal a genuine issue of material fact. See United States v. Real Property at Incline
                                  22   Village, 47 F.3d 1511, 1520 (9th Cir. 1995) (local rule cannot mandate automatic entry of
                                  23   judgment for moving party without consideration of whether motion and supporting papers
                                  24   satisfy Fed. R. Civ. P. 56), rev’d on other grounds sub nom. Degen v. United States, 517
                                  25   U.S. 820 (1996); Henry v. Gill Industries, Inc., 983 F.2d 943, 950 (9th Cir. 1993) (same).
                                  26          The evidence presented by defendants supports their motion for summary judgment.
                                  27   In contrast, Carney has presented no evidence that either his equal protection rights or his
                                  28   First Amendment rights were violated, or otherwise shown that a genuine dispute of
                                                                                      8
                                            Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 9 of 11




                                   1   material fact exists.
                                   2   i.      Equal Protection
                                   3           “The Equal Protection Clause of the Fourteenth Amendment commands that no
                                   4   State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’
                                   5   which is essentially a direction that all persons similarly situated should be treated alike.”
                                   6   City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985) (quoting Plyler v.
                                   7   Doe, 457 U.S. 202, 216 (1982). A plaintiff alleging denial of equal protection under 42
                                   8   U.S.C. § 1983 based on race or other suspect classification must plead intentional unlawful
                                   9   discrimination or allege facts that are at least susceptible of an inference of discriminatory
                                  10   intent. Monteiro v. Tempe Union High School Dist., 158 F.3d 1022, 1026 (9th Cir. 1998).
                                  11           Proof of a discriminatory intent or purpose is required to show an equal protection
                                  12   violation based on race. City of Cuyahoga Falls, Ohio v. Buckeye Community Hope
Northern District of California
 United States District Court




                                  13   Foundation, 538 U.S. 188, 193-94 (2003). To avoid summary judgment, a plaintiff “must
                                  14   produce evidence sufficient to permit a reasonable trier of fact to find by a preponderance
                                  15   of the evidence that the decision was racially motivated.” Serrano v. Francis, 345 F.3d
                                  16   1071, 1082 (9th Cir. 2003) (quoting Bingham v. City of Manhattan Beach, 329 F.3d 723,
                                  17   732 (9th Cir. 2003) (citations and alterations omitted)). “[C]onclusory statements of bias
                                  18   do not carry the nonmoving party’s burden in opposition to a motion for summary
                                  19   judgment.” Thornton v. City of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005).
                                  20           Defendants have presented undisputed evidence that Carney was allowed to work
                                  21   many hours as a porter, and that his reduction in hours can be accounted for by prison
                                  22   lockdowns or Carney’s loss of privileges. There is nothing in the undisputed record that
                                  23   points to invidious discrimination or anything resembling an equal protection violation.
                                  24           Carney has not presented any proof of discriminatory intent or purpose, nor
                                  25   disputed defendants’ evidence. He has not filed an opposition and his conclusory
                                  26   statements of bias in his complaint fail to carry his burden as the nonmoving party.
                                  27   Thornton, 425 F.3d at 1167. Defendants’ summary judgment motion will be granted on
                                  28   the equal protection claims.
                                                                                      9
                                         Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 10 of 11




                                   1   ii.    First Amendment
                                   2          Carney similarly fails to show a genuine dispute of material fact regarding his First
                                   3   Amendment claim. “Within the prison context, a viable claim of First Amendment
                                   4   retaliation entails five basic elements: (1) An assertion that a state actor took some adverse
                                   5   action against an inmate (2) because of (3) that prisoner’s protected conduct, and that such
                                   6   action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action
                                   7   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d
                                   8   559, 567-568 (9th Cir. 2005). “We have repeatedly held that mere speculation that
                                   9   defendants acted out of retaliation is not sufficient.” Wood v. Yordy, 753 F.3d 899, 905
                                  10   (9th Cir. 2014) (citations omitted).
                                  11          In the operative complaint, Carney alleges defendants refused to release him from
                                  12   his cell in retaliation for the “Institutional Liberty of being assigned[] a Second Watch
Northern District of California
 United States District Court




                                  13   Porter” and for “filing several Staff Complaints” against defendants. He further alleges
                                  14   that this “chilled” his exercising his First Amendment rights. (First Am. Compl., Dkt. No.
                                  15   8 at 36.) These allegations are not sufficient to defeat a motion for summary judgment.
                                  16          Carney has not shown a genuine dispute of material fact as to any Rhodes retaliation
                                  17   element. He has not provided any evidence that defendants took any action in retaliation
                                  18   for filing grievances. Carney’s grievances against defendants were filed after the alleged
                                  19   impermissible confinement started in January 2015. Defendants cannot have initiated
                                  20   retaliation before there were grounds to retaliate.
                                  21          Defendants also have presented undisputed evidence that Carney was allowed to
                                  22   work during the months in question. This evidence shows also that the only limitations
                                  23   imposed on his work schedule arose from prison lockdowns or for disciplinary reasons.
                                  24   Also, participating in a work assignment is not a protected First Amendment activity.
                                  25   Because Carney has not shown a genuine dispute that he was engaging in a protected First
                                  26   Amendment activity (whether by filing grievances or being appointed porter), he has not
                                  27   shown a genuine dispute that defendants acted in retaliation for exercising a First
                                  28   Amendment right.
                                                                                     10
                                        Case 3:18-cv-03644-WHO Document 20 Filed 07/13/20 Page 11 of 11




                                   1          Carney’s allegation that defendants’ action chilled his exercise of his First
                                   2   Amendment rights simply mimics the words of the statute and is conclusory. This is
                                   3   insufficient to create a genuine dispute of material fact concerning this Rhodes element.
                                   4          Nor has Carney shown a genuine dispute whether there was a legitimate penological
                                   5   interest in confining him to his cell. Keeping a prisoner in his cell during lockdowns or for
                                   6   disciplinary reasons is a legitimate penological interest.
                                   7          Defendants also presented undisputed evidence that Carney failed to
                                   8   administratively exhaust his claims against Hernandez. Prisoners must properly exhaust
                                   9   their administrative remedies properly before filing suit in federal court, as mandated by
                                  10   the Prison Litigation Reform Act (PLRA). Woodford v. Ngo, 548 U.S. 81, 93 (2006). The
                                  11   PLRA’s exhaustion requirement is mandatory and a prisoner’s failure to comply with this
                                  12   requirement cannot be excused by the courts. Ross v. Blake, 136 S. Ct. 1850, 1856-1858
Northern District of California
 United States District Court




                                  13   (2016). The undisputed record shows that Carney’s grievances against Hernandez were
                                  14   screened out and that subsequently Carney made no attempt to exhaust.
                                  15          In sum, the movants’ papers are sufficient to support the motion and do not on their
                                  16   face reveal a genuine issue of material fact. Defendants’ motion for summary judgment is
                                  17   GRANTED in their favor on all claims.
                                  18                                         CONCLUSION
                                  19          Defendants’ motion for summary judgment is GRANTED in favor of all defendants
                                  20   on all claims. (Dkt. No. 17.) The Clerk shall terminate all pending motions, enter
                                  21   judgment in favor defendants, and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: July 13, 2020
                                                                                           _________________________
                                  24
                                                                                           WILLIAM H. ORRICK
                                  25                                                       United States District Judge
                                  26
                                  27

                                  28
                                                                                     11
